Hr. Justice Greer delivered the opinion of the Court. From the foregoing statement it appears that the only-defense relied on is, that the amount decreed to be paid by appellant is too much and ought to be reduced by deducting therefrom the premiums paid by him, and legal interest thereon, from the date of each payment up to October 2d, 1894. And it is insisted that “ the manner in which the defendant was allowed to repay such borrowed money was a material and important part of the con sideration for which such premium was bid,” and the demand for the payment of the whole amount of the loan before the expiration of the time within which, had the association continued solvent, the payments monthly of interest, premiums and installments, together with the share of general profits, would make his ten shares worth $1,000 and thus cancel the loan made to him, would be a breach of the contract, depriving the borrowing shareholder of a part of the consideration. We do not think this an equitable defense in view of the admitted facts, and the answer setting it up was properly held to be insufficient. Appellant became a stockholder and as such became a competitor with other stockholders to procure the loans. He was successful in his competition, because he bid a higher premium than any other stockholder would bid therefor, and this he was obliged to do in order to borrow the money. The amounts of the several loans were paid him out of the money then in the treasury of the association paid by the other stockholders, and the premiums he bid were not deducted from the amounts he borrowed. He was a stockholder who wished the matured value of his ten shares of stock to be advanced. To secure this privilege he was required to pay a premium. This premium, when paid in, increased the value of his ten shares of stock in common with all other shares, and had the association been successful, as all the shareholders hoped and' expected, until .the monthly payments made, consisting of installments, interest and premiums, would make his shares worth $1,000, his stock would have been matured and would offset and cancel his loan, or advancement. But as a stockholder, appellant assumed, with other stockholders, all the risks incident to such relation, and when the association became insolvent he had no more right to withdraw from the assets premiums paid in by him. and thus decrease the assets in which every stockholder had an interest, than other stockholders had to withdraw the payments made by them of installments, interest and premiums. FTo guarantee was made to him that the association would continue doing business until his stock would become matured, and no promise of that kind can be assumed as a condition upon which he had paid the premium. The master’s report refusing to deduct the premiums from his debt was right, and the decree approving the same, and directing the payment of the amount so found due, was not erroneous. The case of Towle v. American Bldg., Loan & Investment Society, 61 Fed. Rep., 446,- cited by appellee, is directly in point, and the views we have expressed and our decision of this case are in perfect accord with the opinion in that case. The decree of the Circuit Court is affirmed.